Case 4:15-cr-00188-WTM-CLR Document 165 Filed 02/03/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA
CASE NO. CR415-188

Vv.

)
)
)
)
LAMARLVIN WATTS, )
)
Defendant. )

)

 

ORDER
Before the Court is Defendant Lamarlvin Watts’s Motion for
Compassionate Release (Doc. 161) and the Government’s Motion to
Dismiss, and Alternatively, Response in Opposition (Doc. 164).
For the following reasons, the Government’s motion (Doc. 164) is
GRANTED and Defendant’s motion (Doc. 161) is DISMISSED.
BACKGROUND
In January 2017, a jury found Defendant guilty of armed bank
robbery, in violation of 18 U.S.C. § 2113(a) and (d), and the
knowing use, carrying, and brandishing of a firearm during a crime
of violence, in violation of 18 U.S.C. § 924(c) (1) (A) (ii). (Doc.
100.) Defendant was sentenced to 148 months’ imprisonment. (Doc.
112 at 2.) The Eleventh Circuit affirmed his conviction and

sentence on appeal. United States v. Watts, 896 F.3d 1245, 1249

 

(llth Cir. 2018). According to the Federal Bureau of Prisons’
(“BOP”) website, Defendant is currently incarcerated at United

States Penitentiary (“USP”) Thomson located in Thomson, Illinois,
Case 4:15-cr-00188-WTM-CLR Document 165 Filed 02/03/21 Page 2 of 6

with a projected release date of April 21, 2026. See BOP Inmate
Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/
(last visited on February 3, 2021).
ANALYSIS

Defendant seeks compassionate release pursuant to 18 U.S.C.
§ 3582(c){1) (A) due to the COVID-19 pandemic and, in the
alternative, requests to be placed on home confinement. (Doc. 161
at 1-2.) The Government argues that the Court should dismiss
Defendant’s motion because Defendant has failed to fully exhaust
his administrative remedies. (Doc. 164 at 11.) Alternatively, the
Government argues that, even if the Court finds that Defendant has
exhausted his administrative remedies, his motion should be denied
because he has not presented extraordinary and compelling
circumstances justifying release. (Id. at 12.) The Court finds
that Defendant’s motion is due to be dismissed.
I. HOME CONFINEMENT

First, to the extent Defendant is seeking an order from this
Court placing him on home confinement, his request is due to be
dismissed. A request for home confinement under the Coronavirus
Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No.
116-136, enacted on March 27, 2020, is different than a request
for sentence reduction based upon compassionate release. Under
Section 12003(b) (2) of the CARES Act, if the Attorney General finds

that emergency conditions will materially affect the functioning
Case 4:15-cr-00188-WTM-CLR Document 165 Filed 02/03/21 Page 3 of 6

of the BOP, the BOP is permitted to “lengthen the maximum amount
of time for which the Director is authorized to place a prisoner
in home confinement under the first sentence of section 3624 (c) (2)
of title 18, United States Code, as the Director determines

appropriate.” United States v. Allen, No. 2:14-cr-024, 2020 WL

 

2199626, at *1 n.1 (S.D. Ga. May 6, 2020). Thus, the BOP is
utilizing its authority under 18 U.S.C. § 3624(c) (2) and 34 U.S.C.
§ 60541-not the compassionate release provision of 18 U.S.C.
§ 3582(c)—-to effectuate the Attorney General’s directive to the
BOP regarding home confinement in connection with the CARES Act.
Id. at *1. This Court lacks the authority to order the BOP to

release a prisoner on home confinement. See United States v.

 

Calderon, 801 F. App'x 730, 731-32 (11th Cir. 2020) (explaining
that under 34 U.S.C. § 60541(g) (1) (A) the Attorney General “may”
release eligible elderly offenders, and the district court was
without jurisdiction to grant relief); see also Allen, 2020 WL
2199626, at *1 (“These statutes do not authorize a federal court

to order the BOP to release a prisoner.”); United States v. Greene,

 

No. CR 116-056, 2020 WL 3316987, at *1 (S.D. Ga. June 18, 2020).
Thus, to the extent Defendant is seeking an order from this Court

placing him on home confinement, Defendant’s motion is DISMISSED.
Case 4:15-cr-00188-WTM-CLR Document 165 Filed 02/03/21 Page 4 of 6

IIT. COMPASSIONATE RELEASE

 

Defendant seeks compassionate release under 18 U.S.C.
§ 3582(c) (1) (A). (Doc. 161 at 1.) 18 U.S.C. § 3582(c) (1) (A)
provides that the Court can reduce the term of imprisonment upon

motion of the Director of the Bureau of Prisons, or upon

motion of the defendant after the defendant has fully
exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the

defendant's facility, whichever is earlier. .

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a
compassionate release to submit a written request to the prison’s
warden. At a minimum, the inmate’s request must contain “([t]Jhe
extraordinary or compelling circumstances that the inmate believes
warrant consideration” and “[p]roposed release plans, including
where the inmate will reside, how the inmate will support
himself/herself, and, if the basis for the request involves the
inmate's health, information on where the inmate will receive
medical treatment, and how the inmate will pay for such treatment.”
28 C.F.R. § 571.61(a).

Under § 3582(c) (1) (A), a court may order a sentence reduction
where the court determines, upon consideration of the factors set
forth in 18 U.S.C. § 3553(a), that “extraordinary and compelling
reasons” exist and the defendant does not present a danger to the

safety of any other person or the community. See U.S.S.G.

§ 1B1.13. In its consideration of compassionate release, the Court
Case 4:15-cr-00188-WTM-CLR Document 165 Filed 02/03/21 Page 5 of 6

is constrained by the applicable policy statements issued by the
United States Sentencing Commission. See 18 U.S.C.
§ 3582(c)(1) (A). The application notes to the applicable policy
statement list three specific examples of extraordinary and
compelling reasons to consider a reduction of sentence under
§ 3582(c) (1) (A): (1) a serious medical condition; (2) advanced
age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.1(A)-(C).
A fourth catch-all category provides: “As determined by the
Director of the Bureau of Prisons, there exists in the defendant's
case an extraordinary and compelling reason other than, or in
combination with,” the aforementioned three categories. Id.
n.1(D).

As highlighted by the Government, Defendant has not
demonstrated that he has fully exhausted his administrative
remedies with the BOP as required by § 3582(c) (1) (A). (Doc. 164 at
11.) In his motion, Defendant has neither stated nor shown that he
submitted a reduction in sentence (“RIS”) request or a request for
compassionate release to the Warden of USP Thomson. The Court may
only entertain Defendant’s motion after Defendant has “fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant’s behalf or
the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” 18

U.S.C. § 3582(c) (1) (A). Here, Defendant neither fully exhausted
Case 4:15-cr-00188-WTM-CLR Document 165 Filed 02/03/21 Page 6 of 6

his appeals nor did thirty days lapse from the Warden’s receipt of
his request without a response. As a result, Defendant’s motion is

DISMISSED. See United States v. Raia, 954 F.3d 594, 597 (3d Cir.

 

2020) (“Given BOP's shared desire for a safe and healthy prison
environment, we conclude that strict compliance with
§ 3582(c) (1) (A)'s exhaustion requirement takes on added-and

critical—importance.”); United States v. Bryant, No. CR416-345,

 

2020 WL 4939119, at *2 (S.D. Ga. Aug. 24, 2020); United States v.
Bevans-Silva, No. CR 416-352, 2020 WL 2475079, at *1 (S.D. Ga. May
13; 2020) .
CONCLUSION
For the foregoing reasons, the Government’s motion to dismiss
(Doc. 164) is GRANTED and Defendant’s motion for compassionate

release (Doc. 161) is DISMISSED.
a?

a2
SO ORDERED this 3 day of February 2021.

AFPrtene

WILLIAM T. MOORE, &#&.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
